but review the court's application of the law to those facts de novo.   Lader
                v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, Duke argues that the district court erred by denying his
                claim that trial counsel was ineffective for failing to investigate. Duke
                claims that an investigation would have revealed that the owner of the
                vehicle that he was driving when arrested had a long history of prior drug
                convictions, and because Duke was arrested in the owner's neighborhood,
                counsel could have argued that Duke was acting only as a transporter for
                the owner. Duke claims that this theory could have been supported by
                evidence that the owner was subsequently arrested on drug trafficking
                charges. The district court conducted an evidentiary hearing and
                concluded that Duke was not prejudiced because, even if counsel had
                investigated further, the investigation would not have revealed any
                information that would have changed the result at trial. The district court
                also concluded that because Duke testified at the evidentiary hearing that
                he was not acting as a transporter for the vehicle owner and he told
                counsel the same, counsel was not ineffective for failing to investigate a
                defense contradictory to his client's story. We conclude that the district
                court did not err by denying this claim.
                            Second, Duke argues that the district court erred by denying
                his claim that appellate counsel was ineffective for failing to argue that his
                dual convictions for transportation of a controlled substance and
                trafficking in a controlled substance violated double jeopardy. The district
                court determined that this claim lacked merit. Because neither statute
                expressly allows for or prohibits multiple convictions, see NRS 453.321,
                NRS 453.3385, and each offense, as charged, requires proof of an element
                that the other does not, the Double Jeopardy Clause is not implicated. See

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                                                                             _
                   Jackson v. State, 128 Nev.        „        P.3d         (2012) (Adv. Op. No.
                   55, December 6, 2012). Therefore, appellate counsel was not deficient and
                   the district court did not err by denying this claim.
                               Third, Duke argues that the district court erred by denying his
                   petition because counsels' ineffectiveness denied him equal protection.
                   Because trial and appellate counsel were not ineffective, we conclude this
                   claim is without merit.
                               Having considered Duke's contentions and concluded that they
                   lack merit, we
                               ORDER the judgment of the district court AFFIRMED.



                                              ibbons


                                                J.
                  1RDIA-21
                   Douglas                                     Saitta


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Matthew D. Carling
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                          3
(0) 1947A    .;